Citation Nr: 0810255	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  03-31 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a chronic back disability.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to an increased evaluation for cystic acne, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
September 1976, and from March 1978 to February 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
that denied the veteran's application to reopen a claim of 
service connection for back disability, denied service 
connection for hearing loss, and continued the veteran's 
evaluation for his service connected acne at a 10 percent 
evaluation.  The veteran's evaluation for his acne was 
increased to 30 percent during the course of this appeal.

The Board also notes that the veteran requested a Travel 
Board hearing and was scheduled for such hearing in January 
2008 but failed to report.  


FINDINGS OF FACT

1.  In a decision dated December 1996, the RO denied service 
connection for a back disability.  The veteran did not timely 
perfect an appeal of this decision, and it therefore became 
final.

2.  The evidence received since the unappealed December 1996 
rating decision does not relate to an unestablished fact 
necessary to substantiate the claim of service connection for 
a back disability.

3.  Hearing loss did not manifest in service or within one 
year of discharge, and no medical evidence has been presented 
establishing a nexus between any incident, disease, or 
sickness occurring in service and a current diagnosis of 
hearing loss.

4.  The veteran's cystic acne is currently manifested by 
significant scarring, some hypopigmentation, and minimal soft 
tissue loss and skin texture abnormalities.


CONCLUSIONS OF LAW

1.  The December 1996 decision of the RO, which denied 
service connection for a back disability, is final.  38 
U.S.C.A. § 7105 (West 2002).

2.  The evidence received since the December 1996  RO 
decision, which denied service connection for a back 
disability, is not new and material and the claim for service 
connection for a back disability is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007). 

3.  Hearing loss was not incurred in or aggravated by 
service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2007).

4.  The criteria for an evaluation in excess of 30 percent 
for cystic acne have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7800 (2007), 
7828 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In correspondence dated October 2002, February 2004, January 
2006, and March 2006, the RO satisfied its duty to notify the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007).  Specifically, the RO notified the veteran 
of: information and evidence necessary to substantiate his 
claim; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  The veteran was instructed to submit 
any evidence in his possession that pertained to his claim.  

As the Board is denying all these claims, no additional 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Board also notes that the veteran was 
sent a letter explaining Dingess in March 2006.  For the 
above reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide the issues discussed in 
this decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 
20.1102 (2007) (harmless error).

As to the veteran's claim of entitlement to an increased 
evaluation for his service connected cystic acne, according 
to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), for an 
increased-compensation claim, section 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability. 

In this case, the claimant was provided pertinent information 
in VCAA notice cited above and in the May 2005 
correspondence.  Cumulatively, the veteran was advised of the 
necessity of providing on his/her own or by VA, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; the claimant was 
informed that should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic code(s); and examples of pertinent medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) relevant to establishing entitlement to increased 
compensation.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service and VA, as well as all available private 
medical records, have been associated with the claims file.  
All identified and available treatment records have been 
secured.  The veteran has been informed of the law relevant 
to his claims.  The veteran was medically evaluated in 
conjunction with this appeal.  The duties to notify and 
assist have therefore been met.

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a chronic back disability.

Historically, the Board notes that the veteran was first 
denied service connection for a low back disability by a 
March 1989 rating decision.  The veteran was denied service 
connection at that time because, while his service medical 
records showed treatment in service for low back pain, the RO 
found that the back pain resolved in service, that the 
veteran's back condition in service was acute and transitory, 
and that the veteran did not have a chronic back disability 
upon exit from service.

In a December 1996 decision, the RO found that new and 
material evidence had not been submitted sufficient to reopen 
the veteran's claim of entitlement to service connection for 
a chronic back disability.  The veteran' claim was denied at 
that time because, although the veteran's service medical 
records showed sporadic treatment for low back pain, he had 
still not presented any evidence indicating that he had a 
chronic back disability in service that was related to his 
current back disability.  The veteran did not appeal this 
decision within one year of its promulgation, and it is 
therefore final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 
20.1103.

Since this rating decision is final, the veteran's current 
claim of service connection for a back disability may be 
considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
See 38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156; See Jackson 
v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, when by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is new 
and material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

Taking into account all relevant evidence, the Board finds 
that new and material evidence has not been submitted 
sufficient to reopen the veteran's claim.  As noted above, 
the veteran was previously denied service connection not 
because there was no evidence that was treated for back pain 
in service, and not because he had no current complaints of 
back pain, but because the veteran's in service treatment was 
considered to be for an acute and transitory condition, not a 
chronic condition, and because no evidence had been presented 
linking the veteran's current back disabilities to service.

In this regard, none of the newly submitted evidence 
indicates that the veteran's current back problems are 
related to service in any way.  In fact, the newly received 
evidence shows that the veteran injured his back in March 
2000, 20 years after his separation from service, when he was 
hit by a bus.  The newly submitted evidence also appears to 
show that the veteran injured his back in an automobile 
accident in service in January 1996.  The newly submitted 
evidence continues to show the veteran has back complaints, 
but no evidence has been presented relating these current 
complaints to the veteran's in service back complaints.

Therefore, as the veteran was previously denied service 
connection for a back disability because no evidence had been 
presented linking his current back complaints to service, and 
as no new evidence has been presented indicating that the 
veteran's current back disability is related to service, the 
Board finds that new and material evidence has not been 
submitted sufficient to reopen the veteran's claim of 
entitlement to service connection for a back disability.

Entitlement to service connection for bilateral hearing loss.

The veteran contends that he currently has hearing loss which 
is etiologically related to his military service.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). 
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
organic diseases of the nervous system become manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary. 38 
U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. § 
3.307, 3.309 (2007).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for hearing loss.  
In this regard, the Board notes that there is no evidence of 
record indicating that the veteran has ever, at any time, 
before, during, or after service, been diagnosed with hearing 
loss.  The veteran's service medical records are negative for 
complaints of, or treatment for, hearing loss.  None of the 
private or VA medical records in the veteran's claims file 
note any findings related to, or a diagnosis of, hearing 
loss. 

Incumbent on a grant of service connection is a finding that 
the veteran has the disability for which he is claiming 
service connection.  As no evidence has been presented which 
indicates that the veteran has, at any time, been diagnosed 
with hearing loss, the Board finds that the preponderance of 
the evidence of record is against a grant of service 
connection for this condition.

A medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide a claim, but 
(a) contains competent lay or medical evidence of a current 
disability; (b) establishes that the veteran suffered an 
event, injury, or disease during service; and (c) indicates 
that the claimed disability may be associated with the 
established event, injury, or disease in service.  See 38 
C.F.R. § 3.159(c)(4) (2007); see Charles v. Principi, 16 Vet. 
App. 370 (2002).  In this case, as there is not any evidence 
that the veteran has, at any time, before, during or after 
service, had hearing loss, the Board does not find Charles 
for application in the instant case.

Entitlement to an increased evaluation for cystic acne, 
currently evaluated as 30 percent disabling.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2007).  Separate diagnostic codes identify the 
various disabilities.

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran is currently rated as 30 percent disabled under 
Diagnostic Code 7828, for cystic acne.  38 C.F.R. § 4.118, 
Diagnostic Code 7828 (2007).  That code provides that deep 
acne (deep inflamed nodules and pus-filled cysts) affecting 
less than 40 percent of the face and neck or deep acne other 
than on the face or neck warrants an evaluation of 10 
percent.  An evaluation of 30 percent, the maximum amount 
available under this Code, requires deep acne (deep inflamed 
nodules and pus-filled cysts) affecting 40 percent or more of 
the face and neck.  Diagnostic Code 7828 also provides that 
acne may be rated as disfigurement of the head, face or neck 
or as scars, depending on the predominant disability.  Id.

As such, and as the veteran has been found to have 
significant scarring due to this acne, both on his head and 
neck, as well as other parts of his body, the Board must 
consider the other relevant codes pertaining to disfigurement 
of the head, face, or neck, or scars generally.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7800-7805 (2007).

Diagnostic Code 7800, pertaining to disfigurement of the 
head, face, or neck, provides that an evaluation of 10 
percent is warranted for disability of the skin of the head, 
face, or neck, with one characteristic of disfigurement.  An 
evaluation of 30 percent requires disability of the skin of 
the head, face, or neck with visible or palpable tissue loss 
and either gross distortion or asymmetry of one feature or 
paired set of features (nose, chin, forehead, eyes (including 
eyelids), ears, (auricles), cheeks, lips) or with two or 
three characteristics of disfigurement.  A 50 percent 
evaluation would be warranted for visible or palpable tissue 
loss and either gross distortion or asymmetry of two features 
or paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
four or five characteristics of disfigurement.

Note (1) to Diagnostic Code 7800 provides that the 8 
characteristics of disfigurement, for purposes of evaluation 
under § 4.118, are as follows:

Scar 5 or more inches (13 or more cm.) in length.  Scar at 
least one-quarter inch (0.6 cm.) wide at widest part.  
Surface contour of scar elevated or depressed on palpation.  
Scar adherent to underlying tissue.  Skin hypo-or hyper-
pigmented in an area exceeding six square inches (39 sq. 
cm.).  Skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.). Underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.). Skin indurated and inflexible in 
an area exceeding six square inches (39 sq. cm.).

As for scarring on the rest of the body, Diagnostic Code 
7801, scars other than the head, face, or neck, that are deep 
or cause limited motion, provides that scarring in an area 
exceeding 72 square inches warrants a 30 percent evaluation, 
and scarring in an area exceeding 144 square inches warrants 
a 40 percent evaluation.  

The veteran is already receiving a disability evaluation in 
excess of the highest available evaluation under Diagnostic 
Codes 7802, 7803, and 7804, therefore, any discussion of 
these Codes is moot.

Diagnostic Code 7805 provides that scars, other, should be 
rated on limitation of function of the affected part.

Taking into account all relevant evidence, the Board finds 
that the criteria for an increased evaluation, for the 
veteran's service connected cystic acne, have not been met.  
Reviewing the evidence of record, the veteran received a VA 
fee basis examination for his skin in April 2004.  At that 
time, multiple areas of healed cystic acne scars were noted 
on the trunk, groin, anterior chest wall, and extremities, as 
well as the neck and face.  There was some underlying tissue 
loss.  There was no keloid formation.  The skin lesions were 
not associated with systemic disease and were not a 
manifestation of a nervous condition.  It was noted that the 
veteran reported functional impairments of difficulty 
walking, inability to raise arms, and depression and anxiety 
secondary to this condition.

The veteran received another VA fee basis examination for his 
skin in April 2007.  At that time, depressed scars were 
present around the head/neck, trunk, and proximal areas of 
his upper and lower extremities, measuring about .5 cm by .5 
cm with disfigurement, hypopigmentation of less than six 
square inches, and abnormal texture of more than six square 
inches.  There was no tenderness, ulceration, adherence, 
instability, tissue loss, inflammation, edema, keloid 
formation, or hyperpigmentation.  There was deep acne located 
in the axillae and groin.  It consisted of inflamed nodules 
and pus-filled cysts, and covered 30 percent of the face and 
neck.  There was alopecia areata with no loss of body hair.  
There was hyperhidrosis with no treatment received.  The skin 
condition on the face, neck, pubic, and axillary areas had 
hypopigmentation of more than six square inches, and abnormal 
texture of more than six square inches.  The skin condition 
was felt to result in limitation of motion, related to 
activity of the lesions.  When inspissated, the veteran's 
ability to walk, sit, or lift was felt to be reduced 80 to 90 
percent.  There was no ulceration, exfoliation, crusting, 
tissue loss, induration, inflexibility, or hyperpigmentation.  
The skin lesion coverage of the exposed area was 30 percent.  
The skin lesion coverage relative to the whole body was 10 
percent.  The skin lesions were not associated systemic 
disease, and were not felt to manifest in connection with a 
nervous condition.  The examiner diagnosed the veteran with 
cystic acne of the trunk, groin, chest wall, face, and neck, 
and noted many many old pits and scars of the head and neck, 
axillae, and groin areas.  He also noted evidence of very 
recent inflammatory activity in these areas.

As noted above, the veteran is currently in receipt of the 
highest rating available under Diagnostic Codes 7828, 7802, 
7803, and 7804.  As to a higher rating under Diagnostic Code 
7800, there is no evidence that the veteran's acne and 
scarring has resulted in gross distortion or asymmetry or two 
features or paired sets of features.  Referring to the 8 
characteristics of disfigurement, the evidence does not show 
that the veteran's acne scars are 5 or more inches in length 
or at least one quarter of an inch wide.  As the scars are 
noted to be pitting, the Board will concede the surface 
contour of the scars is depressed on palpation.  There is no 
evidence that any of these scars are adherent to underlying 
tissue.  When referring to the head and face area, the 
scarring was found to have hypopigmentation of less than six 
square inches, and abnormal texture of more than six square 
inches.  Although some underlying tissue loss was noted upon 
April 2004 examination, none was noted on the April 2007 VA 
examination, and the Board is therefore of the opinion that, 
if some tissue loss is present, it is minimal and certainly 
less than an area exceeding six square inches.  Further, 
there is no indication that the veteran's skin was indurated 
and inflexible in an area exceeding six square inches.  As 
such, the veteran has only two confirmed characteristics of 
disfigurement; even conceding tissue loss, the veteran would 
have only three confirmed characteristics of disfigurement; 
as noted above, he would have to be found to have four or 
five characteristics of disfigurement to be considered for a 
higher evaluation for this disability.  Thus, the Board finds 
the criteria for a higher evaluation under Diagnostic Code 
7800 are not met.

As to a higher rating under Diagnostic Code 7801, there is no 
evidence that the veteran's scarring is in an area exceeding 
144 square inches; therefore the criteria for a higher rating 
under this code have not been met.

As to a higher rating under 7805 for limitation of function 
of the affected part, while the veteran's most recent 
examination noted that he at times had difficulty walking, 
lifting, or sitting due to this disability, the veteran's 
scarring itself did not cause specific limitation of motion 
of a joint or extremity; therefore, the Board does not find 
that a rating would be appropriate under the Diagnostic Codes 
governing limitation of motion.

Therefore, for the above reasons, the Board finds that the 
criteria for a higher schedular evaluation, for the veteran's 
cystic acne, have not been met.  As such, the preponderance 
of the evidence is against the veteran's claim for an 
increased rating.  

Finally, the Board finds that there is no showing that the 
veteran's cystic acne reflects so exceptional or so unusual a 
disability picture as to warrant a higher rating on an extra-
schedular basis.  His cystic acne is not productive of marked 
interference with employment, required frequent periods of 
hospitalization, or otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of these factors, the criteria for submission for 
assignment of an extra-schedular rating are not met.  Thus, 
the Board is not required to remand this claim for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

New and material evidence not having been submitted, the 
veteran's application to reopen his claim of entitlement to 
service connection for a chronic back disability is denied.  

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to an increased evaluation for cystic acne, 
currently evaluated as 30 percent disabling, is denied.

____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


